In a proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated October 12, 1986, and modified October 21, 1986, finding that he violated an institutional rule and imposing a penalty, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Rosenblatt, J.), dated February 17, 1987, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
We have reviewed the record and agree with the petitioner’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Weinstein, Rubin and Sullivan, JJ., concur.